

116 HR 6643 IH: Supporting State and Local Leaders Act
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6643IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Schneider (for himself, Mr. Katko, Mr. Cox of California, Mr. King of New York, Ms. DeGette, Mr. Suozzi, Mr. Fitzpatrick, Mr. Rouda, Ms. Lee of California, Mr. Blumenauer, Mr. Pappas, Ms. Sánchez, Mr. Smith of Washington, Mrs. Napolitano, Mr. Hastings, Ms. Brownley of California, Mr. Beyer, Mr. Danny K. Davis of Illinois, Ms. Norton, Mr. Kilmer, Mr. Kildee, Mr. Deutch, Mr. Sean Patrick Maloney of New York, Ms. DeLauro, Mr. Grijalva, Ms. Schrier, Mr. Wright, Mr. David Scott of Georgia, Mr. DeFazio, Mr. Pocan, Mr. Soto, Mr. Crow, Mr. Panetta, Mrs. Watson Coleman, Ms. DelBene, Mr. Yoho, Ms. Slotkin, Mr. Costa, Ms. Schakowsky, Mr. Stivers, Mr. Gottheimer, Ms. Castor of Florida, Mr. Neguse, Mr. Bera, Ms. Kelly of Illinois, Mr. Carbajal, Mr. Ryan, Ms. Dean, Mr. Larson of Connecticut, Mrs. Murphy of Florida, Mr. Trone, Mr. Raskin, Ms. McCollum, Ms. Eshoo, Mr. Swalwell of California, Ms. Judy Chu of California, Ms. Stevens, Mrs. Luria, Mr. Rodney Davis of Illinois, Mr. Foster, Mr. Ted Lieu of California, Mr. Krishnamoorthi, Ms. Escobar, Ms. Kaptur, Mr. Vargas, Mr. Rush, Mr. Gonzalez of Texas, Mr. Simpson, Mr. Michael F. Doyle of Pennsylvania, Mr. Mullin, Mr. Welch, Ms. Frankel, Miss Rice of New York, Mrs. Dingell, Ms. Craig, Ms. Bonamici, Mr. Peters, Ms. Omar, Ms. Pingree, Mrs. Beatty, Ms. Speier, Mr. Sires, Mr. Perlmutter, Mrs. Hayes, Ms. Shalala, Ms. Jayapal, Ms. Herrera Beutler, Mr. King of Iowa, Mr. Loebsack, Mr. Casten of Illinois, Mr. Heck, Mr. Delgado, Mr. McEachin, Mr. Marshall, Ms. Davids of Kansas, Ms. Mucarsel-Powell, Mr. Cleaver, Mrs. Lawrence, Ms. Johnson of Texas, Mr. Huffman, Ms. Sewell of Alabama, Mr. Himes, Mr. Lowenthal, Ms. Fudge, Mr. Garamendi, Mr. Khanna, Mr. Cohen, Mr. Johnson of Georgia, and Mr. Allred) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow tax credits to Federal, State, and local governments for required paid sick leave and required paid family and medical leave.1.Short titleThis Act may be cited as the Supporting State and Local Leaders Act. 2. Federal, State, and local governments allowed tax credits for paid sick and paid family and medical leave(a)In generalSections 7001(e) and 7003(e) of the Families First Coronavirus Response Act are each amended by striking paragraph (4).(b)Coordination with application of certain definitions(1)In generalSections 7001(c) and 7003(c) of the Families First Coronavirus Response Act are each amended by inserting , determined without regard to any paragraph of section 3121(b) of such Code, but only with respect to services performed for the Government of the United States or any State or tribal government or political subdivision thereof, or any agency or instrumentality of the foregoing after as defined in section 3121(a) of the Internal Revenue Code of 1986.(2)Conforming amendmentsSections 7001(e)(3) and 7003(e)(3) of the Families First Coronavirus Response Act are each amended by striking Any term and inserting Except as otherwise provided in this section, any term. (c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate.